


Exhibit 10.3

 

PROMISSORY NOTE

$____________________

Dallas, Texas

August 27, 2008

FOR VALUE RECEIVED, CORNERWORLD CORPORATION, a Nevada corporation, as maker,
having its principal place of business at 12222 Merit Drive, Suite 120, Dallas,
Texas 75251 (“Borrower”), hereby unconditionally promises to pay to the order of
____________________________________, as payee, having an address at
____________________________________ (“Lender”), or at such other place as the
holder hereof may from time to time designate in writing, the principal sum of
______________________________________________ DOLLARS ($__________________)
(the “Principal Sum”), in lawful money of the United States of America with
interest thereon to be computed from the date of this Promissory Note (this
“Note”) at the Applicable Interest Rate (defined below) in accordance with the
terms of this Note.

 

ARTICLE I

 

PAYMENT TERMS

Borrower agrees to pay the Principal Sum and all accrued and unpaid interest
thereon in installments as follows:

(a)   within thirty (30) days of the end of each fiscal quarter of Enversa
Companies LLC, a Texas limited liability company (“Enversa”), in which the
Enversa EBITDA (as defined in that certain Share Exchange Agreement and Plan of
Merger of even date herewith by and among Borrower, Enversa, Leadstream, LLC,
Lender and the other members of Leadstream, LLC (the “Plan of Merger”)) is
greater than $150,000, Lender and the other Leadstream Members (as defined in
the Plan of Merger) shall receive 40% of such EBITDA (each such payment date, a
“Payment Date”);

(b)       the remaining unpaid Principal Sum and all accrued and unpaid interest
thereon shall be due and payable in full on the earliest to occur of: (i) the
date on which Marc Blumberg (or his replacement as the designee of the Primary
Leadstream Member (as defined in the Plan of Merger) to the board of directors
of Borrower) is removed from the board of directors of Borrower prior to the
payment in full of all such amounts; (ii) the date which is at least 18 months
following the date hereof on which Borrower’s consolidated aggregate EBITDA for
the 3 consecutive months preceding such date is less than $500,000; or (iii) the
date on which there is a change of control of Enversa or Enversa is merged with
or into an affiliate of Borrower without the consent of Lender (any such date,
the “Maturity Date”).

This Note is part of a series of three Notes issued to the former members of
Leadstream, LLC in the aggregate principal amount of $1,500,000 (individually,
an “Acquisition Note” and collectively, the “Acquisition Notes”).
Notwithstanding anything to the contrary herein, any and all payments under each
Acquisition Note of even date herewith executed by Borrower in favor of any
Leadstream Member shall be made pro rata on the basis of the unpaid

--------------------------------------------------------------------------------




Principal Sum of each respective Acquisition Note compared to the aggregate
unpaid Principal Sum of all Acquisition Notes.

All payments made hereunder shall first be credited toward interest and, after
the payment of all accrued interest, shall reduce the remaining Principal Sum.

ARTICLE II

 

INTEREST

The interest rate on this Note (the “Applicable Interest Rate”) shall be 4.58%
per annum. Interest on the Principal Sum of this Note shall be calculated by
multiplying (i) the actual number of days elapsed in the period for which the
calculation is being made by (ii) a daily rate based on a three hundred sixty
(360) day year (that is, the then Applicable Interest Rate or the Default Rate,
as then applicable, divided by 360) by (iii) the outstanding principal balance.

ARTICLE III

 

DEFAULT AND ACCELERATION

Borrower covenants and agrees that if (a) any payment required hereunder (other
than the payment due on the Maturity Date) is not paid on the date due, or (b)
the entire Debt (defined below) is not paid on or before the Maturity Date or
(c) any other breach or default under this Note shall occur, then at the option
of Lender (i) the whole of the Principal Sum of this Note, (ii) interest,
default interest, late charges and other sums, as provided in this Note and the
Pledge Agreement of even date herewith between Borrower and Lender (the “Pledge
Agreement”), (iii) all other monies agreed or provided to be paid by Borrower in
this Note or the Pledge Agreement, (iv) all sums advanced pursuant to the Pledge
Agreement to protect and preserve any Collateral (as defined in the Pledge
Agreement) and the lien and the security interest created by the Pledge
Agreement, and (v) all sums advanced and costs and expenses incurred by Lender
in connection with the Debt or any part thereof, any renewal, extension or
change of or substitution for the Debt or any part thereof, or the acquisition
or perfection of the security therefor, whether made or incurred at the request
of Borrower or Lender (all the sums referred to in (i) through (v) above shall
collectively be referred to as the “Debt”) shall without notice become
immediately due and payable. Whenever any payment to be made under this Note or
the Pledge Agreement shall be stated to be due on a day which is not a business
day, the due date thereof shall be the business day immediately preceding such
day.

ARTICLE IV

 

DEFAULT INTEREST

Borrower agrees that upon the occurrence of a breach or default under the Note,
Lender shall be entitled to receive and Borrower shall pay interest on the
entire unpaid Principal Sum at a per annum rate equal to the lesser of (a) five
percent (5%) plus the then Applicable Interest Rate or (b) the maximum interest
rate which Borrower may by law pay (the “Default Rate”). The Default Rate shall
be computed from the occurrence of the applicable breach or

-2-

--------------------------------------------------------------------------------




default (without regard to any notice or grace period) until the earlier of the
date upon which the breach or default is cured or the date upon which the Debt
is paid in full. Interest calculated at the Default Rate shall be deemed part of
the Debt and shall be deemed secured by the Pledge Agreement. This clause,
however, shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any breach or default.

ARTICLE V

 

LATE CHARGE

If any installment payable under this Note is not paid when due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of five percent (5%) of
such unpaid sum or the maximum amount permitted by applicable law to defray the
expenses incurred by Lender in handling and processing the delinquent payment
and to compensate Lender for the loss of the use of the delinquent payment and
the amount shall be secured by the Pledge Agreement. This clause, however, shall
not be construed as an agreement or privilege to extend the date of the payment
of the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any breach or default.

ARTICLE VI

 

PREPAYMENT

(a)       The principal balance of this Note may be prepaid in whole or in part,
without premium or penalty, at any time and from time to time.

(b)       In each instance of prepayment permitted or required under this
Article VI, no principal amount repaid may be reborrowed.

ARTICLE VII

 

SECURITY

This Note is secured by that certain Pledge Agreement.

ARTICLE VIII

 

LOAN CHARGES

Notwithstanding any provision of this Note or the Pledge Agreement to the
contrary, this Note and the Pledge Agreement are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance due hereunder at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the maximum interest rate which Borrower is permitted by applicable law to
contract or agree to pay. If by the terms of this Note or the Pledge Agreement,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of such maximum rate, the Applicable
Interest Rate or the Default Rate, as the case may be, shall be

-3-

--------------------------------------------------------------------------------




deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding.

ARTICLE IX

 

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, protest and notice of protest and non-payment and all other notices
of any kind, except for notices expressly provided for in this Note or the
Pledge Agreement. No release of any security for the Debt or extension of time
for payment of this Note or any installment hereof, and no alteration, amendment
or waiver of any provision of this Note or the Pledge Agreement made by
agreement between Lender or any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other person or entity who may become liable for the payment
of all or any part of the Debt, under this Note or the Pledge Agreement. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note or the Pledge Agreement. If
Borrower is a partnership, corporation or limited liability company, the
agreements contained herein shall remain in full force and effect,
notwithstanding any changes in the individuals or entities comprising the
Borrower, and the term “Borrower,” as used herein, shall include any alternate
or successor entity, but any predecessor entity, and its partners or members, as
the case may be, shall not thereby be released from any liability. (Nothing in
the foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in Borrower which may be
set forth in the Pledge Agreement.)

ARTICLE X

 

WAIVER OF TRIAL BY JURY

BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THIS
NOTE, THIS NOTE, THE PLEDGE AGREEMENT OR ANY ACTS OR OMISSIONS OF LENDER, ITS
OFFICERS, EMPLOYEES, PARTNERS OR AGENTS IN CONNECTION THEREWITH.

-4-

--------------------------------------------------------------------------------




ARTICLE XI

 

AUTHORITY

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute and deliver
this Note and the Pledge Agreement and that this Note and the Pledge Agreement
constitute valid and binding obligations of Borrower.

ARTICLE XII

 

GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the State of Texas.

ARTICLE XIII

 

NOTICES

All notices required or permitted hereunder shall be given as provided in the
Pledge Agreement.

ARTICLE XIV

 

INCORPORATION BY REFERENCE

All of the terms, covenants and conditions contained in the Pledge Agreement are
hereby made part of this Note to the same extent and with the same force as if
they were fully set forth herein.

ARTICLE XV

 

MISCELLANEOUS

(a)       Wherever pursuant to this Note it is provided that Borrower pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, reasonable legal fees and disbursements of Lender. Borrower shall pay to
Lender on demand any and all expenses, including legal expenses and reasonable
attorneys’ fees, incurred or paid by Lender in enforcing this Note, whether or
not any legal proceeding is commenced hereunder, together with interest thereon
at the Default Rate from the date paid or incurred by Lender until such expenses
are paid by Borrower.

(b)       This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

-5-

--------------------------------------------------------------------------------




(c)       Whenever used, the singular number shall include the plural, the
plural number shall include the singular, and the words “Lender” and “Borrower”
shall include their respective successors, assigns, heirs, executors and
administrators.

 

[Signature page follows.]

 

-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

CORNERWORLD CORPORATION

 

 

By:

____________________________

 

Name:

____________________________

 

Title:

____________________________

 

--------------------------------------------------------------------------------